Exhibit 10.8
AMENDED AND RESTATED NOTEHOLDER FORBEARANCE AGREEMENT
AMENDED AND RESTATED NOTEHOLDER FORBEARANCE AGREEMENT (this “Agreement”), dated
as of November 16, 2009, among (i) National Consumer Cooperative Bank (d/b/a
NCB), a banking corporation chartered pursuant to the National Consumer
Cooperative Bank Act, as amended 12 U.S.C. §§3001-3051 (the “Company”), (ii) NCB
Financial Corporation, as Guarantor (the “Guarantor”) and (iii) the undersigned
holders (the “Noteholders”) of the Notes (as defined below).
RECITALS:
A. Pursuant to that certain Note Purchase and Uncommitted Master Shelf
Agreement, dated as of December 28, 2001, among the Company and each of the
Purchasers identified therein, as amended by that certain First Amendment, dated
as of December 9, 2003, that certain Second Amendment, dated as of December 28,
2004, that certain Third Amendment, dated as of December 28, 2006, that certain
Fourth Amendment, dated as of December 31, 2007, that certain Fifth Amendment,
dated as of February 25, 2008 and that certain Sixth Amendment and Limited
Waiver (the “Sixth Amendment”), dated as of March 31, 2009 (as so amended and in
effect on the date hereof, the “Note Agreement”), the Company issued (i)
$55,000,000 in original principal amount of its 8.50% Senior Notes, due
December 28, 2009 (as amended, restated, supplemented, replaced or otherwise
modified hereby or from time to time, collectively, the “2009 Notes”) and (ii)
$50,000,000 in original principal amount of its 8.50% Senior Notes, due
December 15, 2010 (as amended, restated, supplemented, replaced or otherwise
modified hereby or from time to time, collectively, the “2010 Notes” and,
together with the 2009 Notes, the “Notes”). The Noteholders hold 100% of the
principal amount of the Notes.
B. The Company, the Guarantor and the Noteholders are party to that certain
Noteholder Forbearance Agreement, dated as of August 14, 2009 (the “Existing
Forbearance Agreement”).
C. The Company entered into that certain Credit Agreement, dated as of May 1,
2006 (as previously amended and in effect on the date hereof, the “Credit
Agreement”),by and among the Company, SunTrust Bank, as administrative agent (in
such capacity, the “Bank Agent”), and the lenders party thereto (collectively,
the “Lenders”).
D. In connection with the Sixth Amendment and the corresponding amendment to the
Credit Agreement, (i) the Company, the Guarantor, SunTrust Bank, as collateral
agent (in such capacity, the “Collateral Agent”), the Lenders, the Bank Agent
and the Noteholders entered into that certain Intercreditor and Collateral
Agency Agreement, dated as of April 30, 2009 (as amended, the “Intercreditor
Agreement”) and (ii) the Guarantor entered into that certain Guaranty Agreement
(the “Guaranty Agreement”), dated as of April 30, 2009, in favor of the
Collateral Agent, for the benefit of the Lenders and the Noteholders, to
guaranty the Notes and the obligations of the Company under the Credit
Agreement.

 

 



--------------------------------------------------------------------------------



 



E. The Company has informed the Noteholders that (i) it is in breach of
(a) Section 6Q of the Note Agreement (Asset Quality) beginning May 31, 2009,
(b) Section 6H of the Note Agreement (Consolidated Earnings Available for Fixed
Charges) beginning June 30, 2009, (c) Section 6R of the Note Agreement (Return
on Average Assets) beginning June 30, 2009 (d) Section 6(E)(i) of the Note
Agreement (Limitations on Debt) beginning July 1, 2009 and (e) Section 6D(ix) of
the Note Agreement (Permitted Debt) beginning October 19, 2009, and as a result
of each of the foregoing clauses, Events of Default under Section 7A(iii)
occurred and are continuing on the date hereof, (ii) it is in breach of
(a) Section 5Q (Minimum Liquidity Amount) beginning June 15, 2009 and
(b) Sections 5H(vii) and (viii) (Notice of Event of Default and Notice of
Claimed Default), in each case in respect of the Events of Default specified in
this paragraph, and as a result thereof Events of Default under Section 7A(iv)
occurred and are continuing on the date hereof, and (iii) as a result of the
Corresponding Defaults (as defined below) an Event of Default under
Section 7A(vi) of the Note Agreement has occurred and is continuing on the date
hereof (collectively, the “Specified Defaults”).
F. The Company has requested that the Noteholders temporarily forbear from
exercising any rights or remedies that the Noteholders may have under, or in
respect of, the Notes and the Note Agreement with respect to the Specified
Defaults upon the terms and conditions set forth in this Agreement.
G. The Company has requested that the Bank Agent and the Lenders temporarily
forbear from exercising any rights or remedies that the Bank Agent and the
Lenders may have under, or in respect of, the Credit Agreement with respect to
any defaults or events of default that have arisen, or may arise, as a result of
the Company’s breach of (i) section 6.9(b) of the Credit Agreement (Ratio of
Consolidated Earnings Available for Fixed Charge to Consolidated Fixed Charges)
beginning June 30, 2009, (ii) section 6.9(c) of the Credit Agreement (Ratio of
Consolidated Debt to Consolidated Adjusted Net Worth) beginning July 1, 2009,
(iii) section 6.9(e) of the Credit Agreement (Ratio of Nonperforming Assets to
Total Loans) beginning May 31, 2009, (iv) section 6.9(g) of the Credit Agreement
(Return on Average Assets) beginning June 30, 2009, (v) section 2.9 (Revolving
Credit Exposure) as of September 30, 2009, (vi) section 7.1(g) (borrowings by
the Thrift) beginning October 19, 2009, (vii) section 6.7(a) (Failure to notify
of Events of Default) in respect of the breaches specified in this paragraph,
and (viii) section 8.5 of the Credit Agreement (collectively, the “Corresponding
Defaults”), and the Bank Agent and the Lenders have agreed to do so as is more
particularly set forth in the Forbearance Agreement among the Bank Agent, the
Lenders and the Company, dated as of November 16, 2009, in substantially the
form attached hereto as Exhibit A (the “Amended and Restated Bank Forbearance
Agreement”).
H. Subject to the terms and conditions hereinafter set forth, the Noteholders
have agreed to the Company’s request to temporarily suspend action in respect of
the Specified Defaults.
AGREEMENT:
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to amend and restate the
Existing Forbearance Agreement in its entirety and further agree as follows:

 

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINED TERMS.
1.1 Defined Terms. As used herein, the following terms shall have the meanings
set forth below. The terms used herein and not defined herein shall have the
respective meanings ascribed to such terms in the Note Agreement or the Notes,
as applicable.
“Applicable Rate” — means 13.50% per annum, provided that during any Investment
Rated Period the Applicable Rate shall be 11.50% per annum.
“Forbearance Period” — means the period from and after the Effective Date until
the Forbearance Termination Date.
“Forbearance Termination Date” — means the earlier to occur of (a) 5:00 p.m.
(New York time) on February 17, 2010, (b) the date of the first occurrence of
any Forbearance Termination Event, and (c) the execution and delivery of an
amendment and waiver agreement by and among the Company and the Noteholders, on
terms and conditions satisfactory to the Noteholders, which agreement includes a
permanent waiver of the Specified Defaults and any other existing Events of
Default.
“Forbearance Termination Event” — means the occurrence of any of the following:
(a) the failure by the Company or its Subsidiaries, as applicable, to comply
with any of the terms and provisions set forth in this Agreement or, to the
extent not superseded by this Agreement, the Note Agreement;
(b) the failure of any representation or warranty in Section 3 to be true and
correct, in all material respects;
(c) any Event of Default (other than a Specified Default) shall exist or occur;
(d) (i) the termination of the Credit Agreement; (ii) the failure by a Lender to
renew a letter of credit in accordance with the terms of the Credit Agreement;
(iii) the termination or reduction after the date hereof of any of the credit
commitments under the Credit Agreement other than reductions resulting from
(a) the Notice of Irrevocable Reduction and Termination dated as of March 30,
2009 or (b) any mandatory prepayment required pursuant to the terms hereof or
similar provision of the Amended and Restated Bank Forbearance Agreement or as
contemplated by the Credit Agreement; (iv) the termination of the Amended and
Restated Bank Forbearance Agreement or the forbearance represented thereby; or
(v) any remedies or enforcement action taken in respect of the Credit Agreement,
the Amended and Restated Bank Forbearance Agreement or otherwise; and
(e) any payment of principal by the Company or any of its Subsidiaries in
respect of any Debt that is expressly subordinated in any manner to the Notes.
“Noteholders’ Financial Advisor” — means Alvarez & Marsal North America, LLC or
such other financial advisor that the Required Holders shall designate from time
to time.

 

 



--------------------------------------------------------------------------------



 



“Noteholders’ Professionals” — is defined in Section 4.1 hereof.
“Retainer Letters” — means collectively, (a) the retainer letter dated August 4,
2009, signed by Special Counsel and countersigned by the Company, (b) the
retainer letter dated August 7, 2009, signed by the Noteholders’ Financial
Advisor and countersigned by the Company and Special Counsel and (c) such other
retainer letters as may hereinafter be signed by one of the Noteholders’
Professionals and countersigned by the Company in respect of fees and expenses
payable by the Company in accordance with the Note Agreement, the Notes and this
Agreement.
“Special Counsel” — means Bingham McCutchen LLP or such other law firm as the
Required Holders may designate from time to time.
1.2 Rules of Construction. All definitions contained in this Agreement are
equally applicable to the singular and plural forms of the terms defined. The
words “hereof,” “herein,” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. Unless otherwise specified, all Section references
pertain to this Agreement. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
as in effect on the Effective Date. All references herein to “this Agreement” or
to any other agreement or document shall, unless stated otherwise, be deemed to
refer to this Agreement or such other agreement or document as the same may be
amended, restated or otherwise modified from time to time. Notwithstanding the
foregoing, all provisions of the Credit Agreement and the Amended and Restated
Bank Forbearance Agreement that are incorporated herein by reference or referred
to herein in order to establish obligations of the Company shall constitute
reference to such provisions as in effect on the date hereof, without regard to
any amendments, modifications or waivers in respect thereof that the parties to
the Credit Agreement or the Amended and Restated Bank Forbearance Agreement may
agree to that are prohibited hereunder, unless the Required Holders also agree
to such amendments, modifications or waivers. All references herein to sections
or clauses of any other agreement or document shall, unless the context
otherwise requires, be deemed to refer to such sections as they may be
renumbered from time to time in connection with any amendment of the type
referred to in the immediately preceding sentence of this Section. All
references herein to any person shall be deemed to refer to such person and its
lawful successors and assigns.
SECTION 2. FORBEARANCE.
2.1 Forbearance Period. During the Forbearance Period, the Noteholders shall not
exercise or enforce any remedy against the Company or the Guarantor arising
solely out of, or resulting solely from, the Specified Defaults. Upon the
termination or expiration of the Forbearance Period, the Noteholders shall be
entitled to exercise all of their rights and remedies, including, without
limitation, those arising under this Agreement and each Transaction Document, or
at law or equity. Nothing herein constitutes a waiver of the Specified Defaults
or a waiver of any requirement that the Company or the Guarantor pay the amounts
owing in respect of the Notes and the Note Agreement except as expressly set
forth herein, and the Company acknowledges that no Noteholder has committed to
waive the Specified Defaults, any other Defaults or Events of Default, or any
payments required under the Notes or the Note Agreement,

 

 



--------------------------------------------------------------------------------



 



nor shall any Noteholder be obligated to forbear from exercising any remedies
with respect to the Specified Defaults following the expiration or termination
of the Forbearance Period. In addition, notwithstanding any provision of this
Agreement, none of the Noteholders is restricted from asserting any action or
position in any insolvency proceeding involving the Company or the Guarantor,
specifically including, without otherwise limiting, any pending or future
proceeding under Title 11 of the United States Code. Each of the parties hereto
acknowledges and agrees that (x) from and after the termination of the
Forbearance Period, the Notes shall accrue interest at the Applicable Rate, and
(y) on and after the Forbearance Termination Date the Specified Defaults are,
and shall continue to remain, outstanding under the Note Agreement unless
otherwise expressly waived in writing by the Required Holders. The Noteholders
reserve their respective rights, in their discretion, to exercise any or all of
their rights and remedies under this Agreement and each Transaction Document as
a result of the Specified Defaults on and after the Forbearance Termination
Date, provided that the Noteholders hereby agree to waive any right to apply a
default rate of interest in addition to the Applicable Rate provided herein.
2.2 Maturity Date of the 2009 Notes. Notwithstanding any notices provided by the
Noteholders to the Company prior to August 14, 2009 in connection with
Section 4A of the Note Agreement (which notices, for the avoidance of doubt,
shall be considered rescinded as of August 14, 2009) and notwithstanding
anything to the contrary in that certain letter dated November 13, 2009
delivered by the holders of the 2009 Notes (the “2009 Noteholders”) to the
Company, the outstanding principal amount of all of the 2009 Notes shall be
automatically due and payable in full on the Forbearance Termination Date,
together with interest thereon, provided that if the Forbearance Termination
Date occurs solely by virtue of a Forbearance Termination Event other than a
Forbearance Termination Event arising from the failure of the Company to make
any payment of principal, interest or fees in respect of the Notes when due,
then the outstanding principal amount of all of the 2009 Notes shall be due and
payable on the date specified in a written notice to the Company from the 2009
Noteholders, which date shall be at least five (5) Business Days following the
Forbearance Termination Date, without any further action or notice by any
Person, and provided further that the foregoing shall not affect the right of
the Noteholders to exercise any of their rights and remedies in respect of such
Forbearance Termination Event (including, without limitation, their right to
accelerate any or all of the Notes).
2.3 Limited Effect of Forbearance. Notwithstanding the forbearance set forth in
Section 2.1, in interpreting any covenants or other provisions in this Agreement
and any Transaction Document that provide greater restrictions or limitations
on, or impose additional requirements on, the Company and/or its Subsidiaries
after the occurrence of an Event of Default, as opposed to when no Event of
Default exists, the Specified Defaults shall be deemed to exist and continue in
effect for the limited purpose of causing such greater restrictions and
limitations and such additional requirements to be in effect throughout the
Forbearance Period. Notwithstanding anything else herein to the contrary, during
the Forbearance Period, the Company shall not be required to comply with the
terms of (a) the financial covenants set forth in Sections 5D, 5Q, 6E, 6H, 6Q
and 6R of the Note Agreement and (b) the covenants incorporated by reference
pursuant to Section 5G of the Note Agreement to the extent that the Company is
not required to comply with such covenants pursuant to the Amended and Restated
Bank Forbearance Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 3. WARRANTIES AND REPRESENTATIONS.
To induce the Noteholders to enter into this Agreement, the Company hereby
warrants and represents to the Noteholders, as of the Effective Date:
3.1 Organization, Existence and Authority.
(a) The Company is a banking corporation chartered pursuant to the National
Consumer Cooperative Bank Act, as amended 12 U.S.C. §§3001-3051. The Company has
the corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.
(b) The Guarantor is a Delaware chartered savings and loan holding company duly
organized, validly existing and in good standing under the laws of Delaware. The
Guarantor has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.
(c) Each Subsidiary of the Company is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Schedule 3.1 hereto sets forth complete and
correct lists of the Subsidiaries of the Company, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, and
the owners (and percentage of ownership) of each class of its capital stock
outstanding.
3.2 Authorization, Execution and Enforceability. The execution and delivery by
each of the Company and the Guarantor of this Agreement and the Amended and
Restated Bank Forbearance Agreement and the performance by each of the Company
and the Guarantor of its respective obligations hereunder and thereunder have
been duly authorized by all necessary action on the part of the Company and the
Guarantor, respectively. Each of this Agreement and the Amended and Restated
Bank Forbearance Agreement has been duly executed and delivered by each of the
Company and the Guarantor. Each of this Agreement and the Amended and Restated
Bank Forbearance Agreement constitutes a valid and binding obligation of each of
the Company and the Guarantor, enforceable in accordance with its terms, except
that the enforceability thereof may be:
(a) limited by bankruptcy, insolvency or other similar laws affecting the
enforceability of creditors’ rights generally; and
(b) subject to the availability of equitable remedies.
3.3 No Conflicts or Defaults. Neither the execution and delivery by each of the
Company and the Guarantor of this Agreement or the Amended and Restated Bank
Forbearance Agreement, nor the performance by each of the Company and the
Guarantor of its respective obligations hereunder or thereunder, conflicts with,
results in any breach in any of the provisions of, constitutes a default under,
violates or results in the creation of any Lien upon any property of the
Company, its Subsidiaries or the Guarantor under the provisions of:
(a) any charter document or bylaws of the Company, its Subsidiaries or the
Guarantor;

 

 



--------------------------------------------------------------------------------



 



(b) any material agreement, instrument or conveyance to which the Company, its
Subsidiaries or the Guarantor may be bound or affected; or
(c) any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which the Company, its Subsidiaries or the
Guarantor, or any of their respective properties, may be bound or affected.
3.4 Governmental Consent. Neither the execution and delivery of this Agreement
or the Amended and Restated Bank Forbearance Agreement, nor the performance by
each of the Company and the Guarantor of its respective obligations hereunder or
thereunder, is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority on the
part of the Company or the Guarantor as a condition thereto under the
circumstances and conditions contemplated by this Agreement or the Amended and
Restated Bank Forbearance Agreement.
3.5 No Defaults or Events of Default. After giving effect to the transactions
contemplated by this Agreement and the Amended and Restated Bank Forbearance
Agreement, no Default or Event of Default (other than the Specified Defaults)
will exist under the Note Agreement, this Agreement, the Credit Agreement (other
than the Corresponding Defaults as to which Lender action has been suspended
pursuant to the Amended and Restated Bank Forbearance Agreement) or any other
credit agreement to which the Company, its Subsidiaries or the Guarantor is a
party. Immediately prior to giving effect to the transactions contemplated by
this Agreement, (i) those Defaults or Events of Default identified as “Specified
Defaults” or “Corresponding Defaults” constituted the only Defaults or Events of
Default that existed or may have existed at such time and (ii) no defaults or
events of defaults (other than the Corresponding Defaults) existed with respect
to the Credit Agreement or any other credit agreement to which the Company, its
Subsidiaries or the Guarantor is an obligor.
3.6 Disclosure. Except for (a) the Specified Defaults, (b) the Corresponding
Defaults and (c) the transactions contemplated by this Agreement, there is no
fact known to the Company or the Guarantor, as of the date hereof, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed to the Noteholders.
3.7 True and Correct Copies. The Company has delivered to the Noteholders or
Special Counsel true and correct copies of the Credit Agreement and the
amendments thereto (including the Amended and Restated Bank Forbearance
Agreement) and each other credit agreement to which the Company, its
Subsidiaries or the Guarantor is a party, as each is in effect on the Effective
Date.
3.8 No Undisclosed Consideration. Except as expressly set forth herein or in the
Amended and Restated Bank Forbearance Agreement, none of the Company, its
Subsidiaries, the Guarantor and any of their respective subsidiaries or
affiliates has paid or will pay, directly or indirectly, any fee, charge,
increased interest or other consideration to, or given any additional security
or collateral to, or shortened the maturity or average life of any Debt or
permanently reduced any borrowing capacity in favor of or for the benefit of,
any creditor of the Company, its Subsidiaries, the Guarantor or any of their
respective subsidiaries or affiliates as a condition to, or otherwise in
connection with, the execution or delivery of this Agreement or the Amended and
Restated Bank Forbearance Agreement.

 

 



--------------------------------------------------------------------------------



 



3.9 Letters of Credit. The Company warrants and represents that, other than as
set forth on Schedule 3.9 hereto, none of the currently outstanding letters of
credit issued by the Lenders under the Credit Agreement are scheduled to, or are
currently anticipated by the Company to, expire, terminate or otherwise be
released or no longer be required to be outstanding by the beneficiary thereof,
prior to 5:00 p.m. (New York time) on February 17, 2010.
3.10 Existing Debt and Liens. Schedule 3.10(a) hereto sets forth a complete and
correct list of all outstanding Debt of the Company, its Subsidiaries and the
Guarantor, in each case as obligors, as of September 30, 2009 (including with
respect thereto, identification of the obligor(s) and the payee or creditor with
respect to such Debt, whether such Debt is secured, guaranteed or subordinated
to any other Debt of the Company, its Subsidiaries and the Guarantor and the
dates and amounts of mandatory repayments of such Debt (whether by amortization
payment or at maturity)), since which date there has been no material change in
the amounts, interest rates, sinking funds, installment payment or maturities of
the Debt of the Company, its Subsidiaries and the Guarantor, except as set forth
on such Schedule 3.10(a). Schedule 3.10(b) hereto sets forth a complete and
correct list of all Liens on property of the Company, its Subsidiaries and the
Guarantor as of September 30, 2009 that secure Debt of any Person, and
identifying in each case the obligor(s) with respect to such Debt, the property
subject to such Liens and the payee or creditor with respect to such Debt, since
which date there has been no material change in the information set forth
therein, except as set forth on such Schedule 3.10(b).
3.11 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company and the Guarantor after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company, its
Subsidiaries or the Guarantor or against any of their respective properties or
revenues that (a) purport to affect or pertain hereto, or to this Agreement, any
Transaction Document, the Credit Agreement or the Amended and Restated Bank
Forbearance Agreement, or any of the transactions contemplated hereby or
thereby, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
SECTION 4. COMPANY COVENANTS AND AGREEMENTS.
From and after the Effective Date, and irrespective of the occurrence of a
Forbearance Termination Event and in addition to any covenant in the Note
Agreement or any other Transaction Document, each of the Company and the
Guarantor, as applicable, shall comply with and be bound by the following
covenants and agreements:
4.1 Fees and Expenses of Noteholders and Noteholders’ Professionals; Cooperation
with Noteholders’ Financial Advisor.
(a) The Company shall make all payments required to be made by it pursuant to
and in the manner set forth in, each of the Retainer Letters.

 

 



--------------------------------------------------------------------------------



 



(b) The Company also agrees to the hiring and the continuing employment by the
Noteholders of their Special Counsel, and by their Special Counsel of the
Noteholders’ Financial Advisor, as well as, if necessary, one local counsel for
each relevant jurisdiction (all such Persons, together with Special Counsel and
the Noteholders’ Financial Advisor, the “Noteholders’ Professionals”). The
Noteholders’ Professionals shall be selected by the Noteholders in their sole
discretion. The Company shall provide the Noteholders’ Professionals continuing
access during normal business hours to the Company’s books and records and the
opportunity to discuss the Company’s financial condition, performance, financial
statements and other matters pertinent to the Noteholders’ investment in the
Company with its officers, directors, independent accountants and any financial
or other advisor or consultant to the Company (and this Section hereby
constitutes permission and direction to such Persons to discuss and disclose
such information; it being understood that the Company and/or its financial
advisor shall be present for any discussions with the independent accountants of
the Company). The Company will cooperate with the Noteholders’ Financial Advisor
and will respond within a reasonable timeframe to all reasonable requests by the
Noteholders’ Financial Advisor for information, documents and analyses relating
to the Company and its Subsidiaries. Except as otherwise agreed in writing, the
Noteholders’ Financial Advisor shall not have any duty to share its work product
with, or accept instructions from, the Company or any other Person. Further, the
Company agrees that it will consent to the Lenders sharing information with the
Noteholders that may be received or prepared by Ambit Risk and Performance
Consulting upon terms and conditions as may be set forth in a separate
information sharing agreement.
4.2 Yield-Maintenance Amount. The Company acknowledges and agrees that the
Yield-Maintenance Amount in respect of each of the Notes shall have accrued as
of August 14, 2009 in the aggregate amount of $6,841,615 which shall have been
further apportioned ratably between the 2009 Notes and 2010 Notes such that the
Yield-Maintenance Amount in respect of the 2009 Notes shall have been $1,703,721
and the Yield-Maintenance Amount in respect of the 2010 Notes shall have been
$5,137,894. Such amounts shall have been added to and capitalized into the
outstanding principal amount of the Notes and shall be treated as outstanding
principal for all purposes under the Note Agreement, the Notes and this
Agreement. For the avoidance of doubt, after giving effect to the provisions of
this Section, no further Yield-Maintenance Amounts or Modified Yield-Maintenance
Amounts shall be payable in respect of the Notes. In consideration of the
foregoing, the 2009 Noteholders acknowledge and agree that they will not deliver
a Put Notice to the Company pursuant to Section 4A of the Note Agreement with
respect to the 2009 Notes prior to the occurrence of a Forbearance Termination
Event.
4.3 Monthly Interest. Beginning with the first Business Day of the month
following the Effective Date, and on the first business day of each succeeding
month thereafter, notwithstanding anything in the Notes or the Note Agreement to
the contrary, the Company shall pay interest in respect of the outstanding
principal balance of the Notes monthly in arrears at the Applicable Rate and on
the basis of a 360 day year of twelve 30 day months.

 

 



--------------------------------------------------------------------------------



 



4.4 Prepayments.
(a) On the Effective Date, the Company shall voluntarily prepay the Senior Note
Outstandings and the Revolving Credit Outstandings (each as defined in the
Intercreditor Agreement) ratably in accordance with the terms of sections 3(b)
and 7(a) of the Intercreditor Agreement, together with accrued interest thereon,
in an amount not less than $31,000,000. Any prepayments under this
Section 4.4(a) will be deemed to be voluntary prepayments of principal for all
purposes and shall be without duplication of any other payment required under
this Section 4.4 or any Transaction Document.
(b) On each Excess Cash Payment Date (as defined below), the Company shall
prepay the Senior Note Outstandings and the Revolving Credit Outstandings
ratably in accordance with the terms of sections 3(b) and 7(a) of the
Intercreditor Agreement, together with accrued interest thereon, in an aggregate
amount equal to Excess Cash (as defined below); provided, however, (i) any
payment of Excess Cash will be without duplication of any other mandatory
prepayment required under this Section 4.4 or any other Transaction Document
including any mandatory prepayment required under the Transaction Documents with
respect to proceeds which are also included in the calculation of Excess Cash.
As used herein, “Excess Cash” shall mean, with respect to any calendar month,
cash and cash equivalents as defined under GAAP (valued at the fair market value
thereof) of the Company as of the last day of such calendar month as reflected
in the draft monthly financial statements required to be delivered pursuant to
Section 4.11(c) hereof (exclusive of amounts included therein with respect to
deposits in the Company’s clearing account and other accounts where Company is
acting as the custodian or in a fiduciary capacity for the cash and cash
equivalents as defined under GAAP maintained in such accounts) in excess of
$55 million; and “Excess Cash Payment Date” shall mean, with respect to any
calendar month, the first business day after the date that the draft monthly
financial statements for such calendar month are required to be delivered
pursuant to Section 4.11(c) hereof, commencing with the first Business Day after
the date that the draft monthly financial statements for October 2009 are
required to be delivered (the “October Excess Cash Payment”); provided that the
October Excess Cash Payment shall be reduced on a dollar-for-dollar basis by the
amount of the prepayment made pursuant to Section 4.4(a) hereof. Any prepayments
of Excess Cash under this Section 4.4(c) will be deemed to be voluntary
prepayments of principal for all purposes.
(c) The Company shall make no payments to the Lenders unless the Company
concurrently makes a ratable payment to all of the Noteholders in accordance
with the terms of sections 3(b) and 7(a) of the Intercreditor Agreement.
4.5 Letters of Credit. [Reserved]
4.6 Financial Covenants. As a material inducement to the execution by the
Noteholders of this Agreement, the Company hereby agrees that it shall comply
with each of the following covenants:
(a) At all times during the Forbearance Period, unless consented to by the
Required Holders, the Company shall not permit the aggregate amount of cash and
Cash Equivalents (valued at the fair market value thereof) held by the Company
to be less than $30,000,000;

 

 



--------------------------------------------------------------------------------



 



(b) At all times during the Forbearance Period, the Company shall not permit the
ratio of Nonperforming Assets of the Company and its Subsidiaries to Total Loans
(excluding letters of credit) to exceed 0.075:1.0; and
(c) During the Forbearance Period, the Company (i) shall not make any voluntary
capital contribution to the Thrift (whether directly or through NCBFC) without
the prior written consent of the Required Holders and (ii) shall,
notwithstanding the limitation in section 7.9(xiii) of the Credit Agreement and
Section 5M of the Note Agreement, be permitted to make a capital contribution
expressly requested by the Office of Thrift Supervision or other Government
Authority to the Thrift (whether directly or through NCBFC) in an aggregate
amount of up to $10,000,000 without the prior written consent of Required
Holders; provided that the Company remains in compliance with Section 4.6(a)
above..
4.7 Restricted Payments. The Company shall not, directly or indirectly, declare,
order, make or set apart any sum for or pay any Restricted Payment except for
Patronage Dividends and other dividends, in each case payable by the Company
solely in common stock of the Company.
4.8 Investments. The Company and the Guarantor shall not make any of the
Restricted Investments permitted to be made pursuant to clauses (p) and (q) of
the definition of Restricted Investments.
4.9 Loans, Advances and Payments. The Company shall not, directly or indirectly,
(i) make any payments to any Person not required by a valid and enforceable
contract as in effect on the Effective Date, except in the ordinary course of
business, nor (ii) enter into any contract requiring payments to be made by the
Company except in the ordinary course of business or as part of the transactions
contemplated by this Agreement. For the avoidance of doubt, notwithstanding
subsection (e) of the definition of Forbearance Termination Event, the payment
by the Company to the holders of the Class A Notes in the amount of $2,500,000
in respect of a mandatory principal prepayment due December 15, 2009 shall not
constitute a Forbearance Termination Event hereunder.
4.10 Borrowings by the Thrift. Notwithstanding anything in the Note Agreement to
the contrary, during the Forbearance Period, the Thrift shall be permitted to
borrow (a) federal funds from any Federal Reserve Bank under the Term Auction
Facility of the Federal Reserve System and (b) secured or unsecured federal
funds from any Federal Reserve Bank or any member of the Federal Reserve System
for a period not to exceed 120 days, in each case so long as such borrowings are
made in the ordinary course of business in such circumstances as may be
incidental or usual in carrying on the banking of the Thrift incurred in
accordance with applicable laws and regulations and safe and sound practice.

 

 



--------------------------------------------------------------------------------



 



4.11 Cash Flow Forecast, Other Information, etc. The Company shall prepare and
deliver to each of the Noteholders, each in form and detail reasonably
satisfactory to the Noteholders,
(a) commencing by 4:00 p.m. (Eastern time) on November 18, 2009 and by 4:00 p.m.
(Eastern time) each Wednesday thereafter, a cash balance report as of the close
of business (Eastern time) on Friday of the previous week;
(b) commencing by 4:00 p.m. (Eastern time) on November 20, 2009 and by 4:00 p.m.
(Eastern time) each Friday thereafter, a 13-week rolling cash flow forecast
together with a detailed variance report with respect to the previous 13-week
rolling cash flow forecast delivered, which shall be in the form attached hereto
as Exhibit B;
(c) on the day that is 30 days following the end of each calendar month, draft
monthly financial statements including balance sheets, statements of income and
statements of shareholders equity, and on the day that is 45 days following the
end of each calendar month, final copies of such monthly financial statements,
provided, however, that with respect to December 2009, such draft monthly
financial statements shall be delivered not later than February 12, 2010 and
such final monthly financial statements shall be delivered together with the
annual financial statements to be delivered in accordance with Section 5H(ii) of
the Note Agreement; and
(d) such additional information (including information provided by the Company
to its other creditors) regarding the assets, liabilities, business and
financial condition of the Company, the Guarantor and their respective
subsidiaries (and projections relating thereto) as shall be reasonably requested
by the Noteholders.
4.12 Compliance Certificates. During the Forbearance Period, notwithstanding
anything in the Note Agreement to the contrary, any certificate delivered
pursuant to Section 5I of the Note Agreement shall certify that there exists no
Event of Default under the Note Agreement other than the Specified Defaults and
that there exists no default under the Note Agreement or the Credit Agreement,
as modified by this Agreement and the Amended and Restated Bank Forbearance
Agreement, respectively, and if such cannot be so certified, specifying in
reasonable detail the exceptions, if any, to such statement.
4.13 Amendments to Credit Agreement, etc. Until the termination of any
forbearance or waiver period under the Bank Forbearance Agreement, the Company
shall not, without the written consent of the Required Holders, except as
contemplated by the Amended and Restated Bank Forbearance Agreement, enter into
any amendment of, or modification or supplement to, the Credit Agreement, the
Amended and Restated Bank Forbearance Agreement, or any related agreements, or
enter into any other agreements with any of the Lenders or the Bank Agent with
respect to the Credit Agreement or the Amended and Restated Bank Forbearance
Agreement, that would have the direct or indirect effect of any of the
following: shortening the date of maturity of any loan or note, increasing the
stated principal amount of any loan or note or adding to such amounts, adding to
or making more onerous the conditions for issuing letters of credit,
accelerating the time or increasing the amount of payment of principal, interest
or other amounts (other than as required in Section 4.4 herein), increasing the
interest rate or effective interest rate on any Debt (whether by changing a
contractual or default rate, changing a reference or base rate (other than
normal fluctuations in such rate as may be contemplated by changes in the
reference rates in the Credit Agreement) or by changing an interest rate spread
above a reference rate), increasing the amount of or imposing additional fees or
costs, or adding covenants or other restrictions or making more onerous existing
covenants.

 

 



--------------------------------------------------------------------------------



 



4.14 No Fees, etc. None of the Company, its Subsidiaries, the Guarantor or their
respective subsidiaries or affiliates has paid or will pay, directly or
indirectly, any work fee, administrative agent’s fee or any other fee, charge,
increased interest, premium or other consideration to, or has given or will give
any additional security or collateral to, or has shortened or will shorten the
maturity or average life of any Debt or permanently reduced any borrowing
capacity in favor of or for the benefit of, any creditor of the Company, any
creditor of any Affiliate or any agent acting for or on behalf of any such
creditors with respect to the Credit Agreement in connection with or as an
inducement to enter into the Amended and Restated Bank Forbearance Agreement or
similar agreement, other than (a) the fees and payments described in the Amended
and Restated Bank Forbearance Agreement (including any fees to counsel and
financial advisors) and the forbearance fee described in Section 5.5 below and
(b) as permitted in Section 4.4 herein, in each case payable under the terms of,
and as disclosed in, the Amended and Restated Bank Forbearance Agreement.
4.15 Meetings. The Company, the Guarantor and their respective senior management
and advisors shall make themselves available for such periodic meetings as the
Noteholders or the Noteholders’ Professionals may reasonably request, to take
place at mutually convenient times, in person or by telephone with
representatives of the Noteholders, the Noteholders’ Financial Advisor, Special
Counsel and any financial or other advisor or consultant to the Company and
Guarantor, to discuss the Company’s and the Guarantor’s business operations and
such other matters as such representatives may reasonably request.
4.16 Further Assurances. The Company and the Guarantor will cooperate with the
Noteholders and execute such further instruments and documents as the
Noteholders shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement.
4.17 New and Existing Loans and Commitments. The parties hereto agree that:
(a) Section 6S of the Note Agreement is hereby amended by deleting the reference
to “$54,000,000” and replacing it with “$65,000,000” wherever it appears in
section 6S; and
(b) Section 6S of the Note Agreement is hereby amended by deleting the reference
to “December 31, 2009” and replacing it with “December 31, 2010” wherever it
appears in section 6S.
4.18 Wachovia Lien. Notwithstanding anything to the contrary contained in the
Note Agreement or herein, the Noteholders hereby consent to the establishment
and maintenance of cash collateral funded by the Thrift in an amount not greater
than $5.25 million in an account to be maintained at Wachovia Bank, National
Association (“Wachovia”) and subject to a Lien granted by Thrift in favor of
Wachovia to secure obligations owed to Wachovia in connection with the clearing
account maintained by Thrift at Wachovia. Thrift will be permitted to enter into
and perform its obligations under a security agreement in substantially the form
attached hereto as Exhibit C.

 

 



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS PRECEDENT.
The forbearance granted in Section 2.1 shall not become effective unless all of
the following conditions precedent shall have been satisfied (the date of such
satisfaction being herein referred to as the “Effective Date”):
5.1 Execution and Delivery of this Agreement. Each Noteholder shall have
received a counterpart of this Agreement, duly executed and delivered by each of
the Company, the Guarantor and the Noteholders.
5.2 Execution and Delivery of Amended and Restated Bank Forbearance Agreement. A
true and correct copy of the Amended and Restated Bank Forbearance Agreement
shall have been provided to the Noteholders and shall be in full force and
effect simultaneously with the effectiveness of this Agreement.
5.3 No Default; Representations and Warranties True. The warranties and
representations set forth in Section 3 shall be true and correct in all material
respects on the Effective Date and no Default or Event of Default shall exist
other than the Specified Defaults.
5.4 Proceedings Satisfactory. All documents executed and delivered, and actions
and proceedings taken, in connection with this Agreement shall be reasonably
satisfactory to the Noteholders and Special Counsel. The Noteholders and Special
Counsel shall have received copies of such documents and papers as they may
reasonably request in connection therewith, in form and substance reasonably
satisfactory to each of them.
5.5 Partial Prepayment of Notes. The Company shall have made and each of the
Noteholders shall have received its pro-rata share of the voluntary prepayment
described in Section 4.4(a) hereof.
5.6 Payment of Interest, Fees and Expenses. The Company shall have paid:
(a) pro rata to each Noteholder, in consideration of the agreements of such
Noteholder contained herein, by wire transfer of immediately available funds, a
forbearance fee, in an amount equal to 0.50% of the aggregate outstanding
principal amount of the Notes after giving effect to (i) the capitalization of
the Yield-Maintenance Amounts set forth in Section 4.2 hereof and (ii) the
voluntary prepayment described in Section 4.4(a) hereof; such fee shall be
deemed earned when paid and shall not be subject to recovery or repayment in the
event this Agreement is terminated or rescinded for any reason; and
(b) the reasonable and documented fees and expenses of the Noteholders
(including without limitation, the retainers of Special Counsel and the
Noteholders’ Financial Advisor and the reasonable and documented fees and
expenses of Special Counsel incurred prior to the Effective Date) that have been
presented to the Company at least three (3) Business Days prior to the Effective
Date by wire transfer of immediately available funds.

 

 



--------------------------------------------------------------------------------



 



SECTION 6. NO PREJUDICE OR WAIVER; REAFFIRMATION.
6.1 No Prejudice or Waiver. Except as provided herein, the terms of this
Agreement shall not operate as a waiver by the Noteholders of, or otherwise
prejudice the Noteholders’ rights, remedies or powers under, any other agreement
or document (including, without limitation, the Transaction Documents) or
applicable law. Except as expressly provided herein:
(a) no terms and provisions of any agreement are modified or changed by this
Agreement; and
(b) the terms and provisions of the Transaction Documents shall continue in full
force and effect.
6.2 Reaffirmation of Outstanding Obligations, Ratification, etc.
(a) The Company and the Guarantor, as applicable, hereby adopts again, ratifies
and confirms in all respects, as its own act and deed, the Transaction Documents
and acknowledges (i) that all such instruments and documents shall continue in
full force and effect and (ii) that as of the Effective Date, it has no claim or
cause of action against any Noteholder (or any of its respective directors,
trustees, officers, employees or agents) or any offset right, counterclaim or
defense of any kind against any of its obligations, indebtedness or liabilities
to any Noteholder nor does it have any intention of bringing any such claim or
cause of action against any Noteholder in respect of the foregoing.
(b) This Agreement shall not, under the law of any jurisdiction whatsoever, be
deemed to be or be construed as a novation of the respective rights and
obligations of the parties hereto under the Transaction Documents.
6.3 Breach of Agreement. Each of the Company and the Guarantor acknowledges and
agrees that its failure to perform any of the provisions of this Agreement or
the breach, in any material respect, of any representation, warranty or covenant
in this Agreement shall constitute an immediate Event of Default under the Note
Agreement and a Forbearance Termination Event.
SECTION 7. MISCELLANEOUS.
7.1 Successors and Assigns. This Agreement shall be binding upon and enforceable
by and against the parties hereto and their respective successors and assigns.
7.2 Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice of law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

 

 



--------------------------------------------------------------------------------



 



7.3 Duplicate Originals; Facsimile Signatures. Two or more duplicate originals
of this Agreement may be signed by the parties, each of which shall be an
original but all of which together shall constitute one and the same instrument.
This Agreement may be executed in one or more counterparts and shall be
effective when at least one counterpart shall have been executed by each party
hereto, and each set of counterparts which, collectively, show execution by each
party hereto shall constitute one duplicate original. Execution of this
Agreement by any of the parties may be evidenced by way of a faxed or electronic
transmission of such party’s signature and such faxed or electronic signature
shall be deemed to constitute the original signature of such party to this
Agreement and shall be admissible into evidence for all purposes.
7.4 Waivers and Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, or by any action or inaction,
but only by an instrument in writing signed by the Company, the Guarantor and
the Required Holders.
7.5 Section Headings. The titles of the sections hereof appear as a matter of
convenience only, do not constitute a part of this Agreement and shall not
affect the construction hereof.
7.6 Survival. All warranties, representations, certifications and covenants made
by or on behalf of the Company, the Guarantor and/or any of their respective
subsidiaries herein or in any certificate or other instrument delivered pursuant
hereto shall be considered to have been relied upon by the Noteholders and shall
survive the execution of this Agreement, regardless of any investigation made by
or on behalf of the Noteholders. All statements in any such certificate or other
instrument shall constitute warranties and representations of the Company, the
Guarantor and/or their respective subsidiaries, as the case may be, hereunder.
7.7 No Third Party Beneficiaries. This Agreement shall be solely for the benefit
of the parties hereto and their respective successors and assigns. No person not
a party hereto, including, without limitation, any other creditor of the
Company, the Guarantor or any of their respective subsidiaries, shall have any
rights under, or as a result of the existence of, this Agreement.
7.8 Waiver and Release. For and in consideration of the agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, the Company and the
Guarantor, on its own behalf, and to the extent that it is lawfully able to do
so, on behalf of its predecessors, successors, assigns, subsidiaries, affiliates
and agents and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, contractors and attorneys, and the
predecessors, heirs, successors, and assigns of each of them (collectively
referred to in this Section 7.8 as the “Releasors”) do hereby jointly and
severally fully RELEASE, REMISE, ACQUIT, IRREVOCABLY WAIVE and FOREVER DISCHARGE
each of the Noteholders, together with their respective predecessors,
successors, assigns, subsidiaries, affiliates and agents and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, contractors and professionals (including, without limitation, the
Noteholders’ Professionals), and the predecessors, heirs, successors and assigns
of each of them (the Noteholders and all of the foregoing being collectively
referred to in this Section as the “Released Parties”), from and with respect to
any and all Claims (as defined below).

 

 



--------------------------------------------------------------------------------



 



As used in this Section 7.8, the term “Claims” shall mean and include any and
all, and all manner of, action and actions, cause and causes of action, suits,
disputes, controversies, claims, debts, sums of money, offset rights, defenses
to payment, agreements, promises, notes, bonds, bills, covenants, losses,
damages, judgments, executions and demands of whatever nature, known or unknown,
whether in contract, in tort or otherwise, at law or in equity, for money
damages or dues, recovery of property, or specific performance, or any other
redress or recompense which have accrued, may have been had, or may be now
possessed by or on behalf of any one or more of the Releasors against any one or
more of the Released Parties for, upon, by reason of, on account of, or arising
from or out of, or by virtue of, any transaction, event or occurrence, duty or
obligation, indemnification, agreement, promise, warranty, covenant or
representation, breach of fiduciary duty, breach of any duty of fair dealing,
breach of confidence, breach of funding commitment, undue influence, duress,
economic coercion, conflict of interest, negligence, bad faith, malpractice,
violations of federal or state securities laws or the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, deceptive trade practices, libel, slander, usury, conspiracy,
wrongful acceleration of any indebtedness, wrongful foreclosure or attempt to
foreclose on any collateral relating to any indebtedness, action or inaction,
relationship or activity, service rendered, matter, cause or thing, whatsoever,
express or implied, transpiring, entered into, created or existing from the
beginning of time to the date of the execution of this Agreement in respect of
the Notes, the Note Agreement or any other Transaction Document, and shall
include, but not be limited to, any and all Claims in connection with, as a
result of, by reason of, or in any way related to or arising from the existence
of any relationships or communications by and between the Releasors and the
Released Parties with respect to the Notes, the Note Agreement, the other
Transaction Documents and all agreements, documents and instruments related
thereto, as presently constituted and as the same may from time to time be
amended.
Each of the Company and the Guarantor hereby represents and warrants to the
Released Parties that:
(a) it has the full right, power, and authority to execute and deliver this
Agreement containing this Section 7.8 without the necessity of obtaining the
consent of any other party;
(b) it has received independent legal advice from attorneys of its choice with
respect to the advisability of granting the release provided herein, and with
respect to the advisability of executing this Agreement containing this
Section 7.8;
(c) it has not relied upon any statements, representations or promises of any of
the Released Parties in executing this Agreement containing this Section 7.8, or
in granting the release provided herein;
(d) it has not entered into any other agreements or understandings relating to
the Claims;

 

 



--------------------------------------------------------------------------------



 



(e) the terms of this Section 7.8 are contractual, not a mere recital, and are
the result of negotiation among all the parties; and
(f) this Section 7.8 has been carefully read by, and the contents hereof are
known and understood by, and it is signed freely by, each of the Company and the
Guarantor.
Each of the Company and the Guarantor covenants and agrees not to bring any
claim, action, suit or proceeding regarding or related in any manner to the
matters released hereby, and each of the Company and the Guarantor further
covenants and agrees that this Section 7.8 is a bar to any such claim, action,
suit or proceeding.
All prior discussions and negotiations regarding the Claims have been and are
merged and integrated into, and are superseded by, this Section 7.8. Each of the
Company and the Guarantor acknowledges that no representation or warranty of any
kind or character has been made to the Company or the Guarantor by any one or
more of the Released Parties or any agent, representative or attorney of the
Released Parties to induce the execution of this Agreement containing this
Section 7.8. Each of the Company and the Guarantor understands, agrees and
expressly assumes the risk of any fact not recited, contained or embodied in
this Section 7.8 which may hereafter turn out to be other than, different from,
or contrary to, the facts now known to the Company or the Guarantor or believed
by the Company or the Guarantor to be true, and further agrees that this
Section 7.8 shall not be subject to termination, modification, or rescission, by
reason of any such difference in facts.
7.9 Acknowledgement. Each of the Company and the Guarantor acknowledges that
(a) except as expressly set forth herein, none of the Noteholders has agreed to
(and none has any obligation whatsoever to discuss, negotiate or agree to) any
other restructuring, modification, amendment, waiver or forbearance with respect
to the Notes, the Note Agreement, the Guaranty Agreement or any other
Transaction Document; (b) no understanding with respect to any other
restructuring, modification, amendment, waiver or forbearance with respect to
the Notes, the Note Agreement, the Guaranty Agreement or any other Transaction
Document shall constitute a legally binding agreement or contract, or have any
force or effect whatsoever, unless and until reduced to writing and signed by
authorized representatives of each party hereto; (c) the execution and delivery
of this Agreement has not established any course of dealing between the parties
hereto or created any obligation or agreement of any Noteholder with respect to
any future restructuring, modification, amendment, waiver or forbearance with
respect to the Note Agreement, the Notes, the Guaranty Agreement or any other
Transaction Document; and (d) the Noteholders have heretofore properly performed
and satisfied in a timely manner all of their respective obligations, if any, to
the Company and the Guarantor, under any of the Note Agreement, the Notes, the
Guaranty Agreement and each other Transaction Document.
7.10 Indemnification. Each of the Company and the Guarantor, jointly and
severally, agrees to indemnify each of the Noteholders and their affiliates, and
their respective representatives, affiliates, directors, officers, trustees,
employees, agents and professionals (including, without limitation, the
Noteholders’ Professionals) from, and hold each of them harmless against, any
and all losses, liabilities, claims, damages or expenses incurred by any of them
arising out of or by reason of any investigation or litigation or other
proceedings (including

 

 



--------------------------------------------------------------------------------



 



any threatened investigation, litigation or other proceedings) relating to, or
in connection with, this Agreement, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified). Without
limiting the generality of the foregoing, each of the Company and the Guarantor,
jointly and severally, agrees to pay currently the expenses reasonably and
necessarily incurred by the Noteholders relating to any such investigation,
litigation or other proceedings (including, without limitation, the fees and
expenses of legal counsel) in advance of the final disposition thereof, unless a
court of competent jurisdiction finally determines that neither the Company nor
the Guarantor is obligated to provide such current payment in respect of such
investigation, litigation or proceeding.
7.11 Tolling of Statutes of Limitation. The parties hereto agree that all
applicable statutes of limitation in respect of the Note Agreement and the other
Transaction Documents are tolled as of the Effective Date and shall continue to
be tolled and shall not begin running until the Forbearance Termination Date.
7.12 Notices. All notices and communications to the Company and the Noteholders
shall be sent to the addresses and in the manner specified in the Note
Agreement.
(a) A copy of all notices and communications to any Noteholder shall
simultaneously be delivered to:
Bingham McCutchen LLP
One State Street
Hartford, Connecticut 06103
Attention: Scott Falk
Phone: 860.240.2763
Fax: 860.240.2800
E-mail: scott.falk@bingham.com
(b) A copy of all notices and communications to the Company shall simultaneously
be delivered to:
National Consumer Cooperative Bank
2011 Crystal Drive, Suite 800
Arlington, VA 22202
Attention: Richard Reed
Phone: (202) 349-7446
Fax: (703) 647-4203
E-mail: rreed@ncb.coop
with a copy to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention: Emanuel C. Grillo, Esq.
Phone: (212) 813-8880
Fax: (212) 355-3333
E-mail: egrillo@goodwinprocter.com

 

 



--------------------------------------------------------------------------------



 



7.13 Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person, including actions taken by or on behalf of any
partnership or limited liability company in which such Person is a general
partner or managing member, as applicable.
7.14 Entire Agreement. This Agreement and the Transaction Documents, as amended
to the date hereof, embody the entire agreement and understanding among the
Noteholders, the Company and the Guarantor and supersede all prior agreements
and understandings relating to the subject matter hereof and thereof.
7.15 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of page intentionally left blank. Next page is signature page.]

 

 



--------------------------------------------------------------------------------



 



           
Accepted and Agreed:

NATIONAL CONSUMER COOPERATIVE BANK
      By:           Name:           Title:          
NCB FINANCIAL CORPORATION
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



           
[NAME OF EACH NOTEHOLDER]
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
LIST OF SUBSIDIARIES, AFFILIATES, ETC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.9
Letters of Credit

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.10(a)
Debt
As of September 30, 2009

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.10(b)
Existing Liens
As of September 30, 2009

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED BANK FORBEARANCE AGREEMENT
See attached.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF 13-WEEK ROLLING CASH FLOW FORECAST
See attached.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SECURITY AGREEMENT
See attached.

 

 